462 Pa. 342 (1975)
341 A.2d 111
COMMONWEALTH of Pennsylvania
v.
Roger SHOEMAKER, Appellant.
Supreme Court of Pennsylvania.
Argued November 22, 1974.
Decided July 7, 1975.
*343 Richard R. Fink, Asst. Public Defender, Doylestown, for appellant.
Stephen B. Harris, 1st Asst. Dist. Atty., M.J. King, Doylestown, Alan M. Rubenstein, Asst. Dist. Atty., Kenneth G. Biehn, Dist. Atty., for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM:
We granted appellant's petition for allowance of appeal from the order of the Superior Court to determine whether, under the procedure established by the Act of December 22, 1965, P.L. 1187, § 1, 19 P.S. § 890 (Supp. 1974), a sentencing court may, in imposing sentence, consider a defendant's arrest record which does not indicate the disposition resulting from the arrests. Our review of the record, however, discloses that this issue was not preserved for appellate review by a timely objection *344 in the sentencing court. We will not, therefore, consider appellant's claim. See, e.g., Commonwealth v. Blair, 460 Pa. 31, 36 n. 3, 331 A.2d 213, 215 n. 3 (1975); Commonwealth v. Powell, 459 Pa. 253, 261, 328 A.2d 507, 511 (1974); Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974). On this record the order of the Superior Court must be affirmed.
Order affirmed.
NIX, J., did not participate in the consideration or decision of this case.